Name: Commission Regulation (EU) 2016/217 of 16 February 2016 amending Annex XVII to Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards cadmium (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  environmental policy;  health;  marketing;  executive power and public service;  chemistry;  iron, steel and other metal industries
 Date Published: nan

 17.2.2016 EN Official Journal of the European Union L 40/5 COMMISSION REGULATION (EU) 2016/217 of 16 February 2016 amending Annex XVII to Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards cadmium (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 68(1) thereof, Whereas: (1) Entry 23 of Annex XVII to Regulation (EC) No 1907/2006 prohibits the use of cadmium and cadmium compounds in paints with codes [3208] [3209], with a derogation for zinc-based paints. However, this restriction does not apply to the placing on the market of paints containing cadmium. (2) In November 2012, the Commission requested the European Chemical Agency (the Agency) to prepare an Annex XV dossier with a view to extending the existing restriction to the placing on the market of such paints containing cadmium over a certain concentration. (3) On 9 September 2014, the Agency's Committee for Risk Assessment (RAC) adopted by consensus an opinion concluding that such modification of the existing entry would facilitate enforcement and confirming that no additional assessment of the risks presented by cadmium in paints is necessary. (4) On 25 November 2014, the Agency's Committee for Socio-Economic Analysis (SEAC) adopted by consensus an opinion indicating that the proposed amendment of the existing restriction is proportionate as it would not impose additional compliance costs on manufacturers, importers or consumers, but would improve the enforceability of the restriction. (5) It is easier for enforcement authorities to monitor and control placing on the market than use. Moreover the introduction of a concentration limit clarifies that the unintended presence of cadmium in paints as an impurity below that limit will not result in contravention of the restriction. (6) The Forum for Exchange of Information on Enforcement was consulted and its recommendations were taken into account. (7) Regulation (EC) No 1907/2006 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1907/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 396, 30.12.2006, p. 1. ANNEX In column 2 of entry 23 of Annex XVII to Regulation (EC) No 1907/2006, paragraph 2 is replaced by the following: Cadmium CAS No 7440-43-9 EC No 231-152-8 and its compounds 2. Shall not be used or placed on the market in paints with codes [3208] [3209] in a concentration (expressed as Cd metal) equal to or greater than 0,01 % by weight. For paints with codes [3208] [3209] with a zinc content exceeding 10 % by weight of the paint, the concentration of cadmium (expressed as Cd metal) shall not be equal to or greater than 0,1 % by weight. Painted articles shall not be placed on the market if the concentration of cadmium (expressed as Cd metal) is equal to or greater than 0,1 % by weight of the paint on the painted article.